

115 HR 263 IH: United States Sovereignty and Commercial Freedom Act
U.S. House of Representatives
2017-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 263IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2017Mr. Lamborn (for himself and Mr. Franks of Arizona) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo render United Nations Security Council Resolution 2334 null and void as a matter of United
			 States law, and for other purposes.
	
 1.Short titleThis Act may be cited as the United States Sovereignty and Commercial Freedom Act. 2.PurposeThe purpose of this Act is to ensure that United States sovereignty is of the utmost importance and to preserve commercial freedom in the United States, which is necessary for its national interests and security.
 3.FindingsCongress finds the following: (1)The statements about the legality of Israeli civilian presence in the West Bank and East Jerusalem in paragraphs 1 through 4 of United Nations Security Council Resolution 2334 (2016) do not represent, and are contrary to, the policy of the United States.
 (2)Such statements about the legality of Israeli civilian presence in the West Bank and East Jerusalem, if applied to United States citizens or to their rights to purchase property and reside in these territories, violate United States principles of civil rights and non-discrimination.
 (3)As a resolution passed pursuant to the authorities provided in chapter 6 of the Charter of the United Nations, United Nations Security Council Resolution 2334 has no legal force or effect.
 (4)The policies expressed in United Nations Security Council Resolution 2334 contradict the policies expressed in United Nations Security Council Resolutions 242 (1967) and 338 (1973), as well as in numerous commitments made by the United States (including the commitments endorsed in House Concurrent Resolution 460, as adopted by the House of Representatives in the 108th Congress).
			4.No effect of United Nations Security Council Resolution 2334 on United States law
 (a)In generalUnited Nations Security Council Resolution 2334 shall have no force or effect under United States law, and the United States shall not be bound by any provision of such Resolution, including the differentiation provision in paragraph 5 of such Resolution.
 (b)No support in legal proceedingsNothing in United Nations Security Council Resolution 2334 or in any subsequently adopted United Nations Security Council Resolution relating to Israel may be used to establish or demonstrate the existence of a violation of United States law or an offence against the law of nations in United States courts, including by giving standing, a cause of action, or a source of damages as a matter of law.
 (c)Definition of offence against the law of nationsAs defined pursuant to the authority in article I, section 8, clause 10 of the Constitution, an offence against the law of nations shall not include any activity described in paragraphs 1 through 4 of United Security Council Resolution 2334.
			5.Rule of construction
 Any reference to Israel in any United States law, or in any treaty or other international agreement to which both the United States and Israel are parties (including any binational program between the United States and Israel), shall be interpreted to include any territory over which Israel exercises civil jurisdiction, including East Jerusalem, Areas C and H2 of the West Bank (as such areas are defined in the Oslo Accords and in subsequent agreements), and the Golan Heights.
 6.Constitutional authorityThis Act is enacted pursuant to the powers of Congress over foreign commerce, the defining of offenses against the law of nations, and regulation of the jurisdiction of the Federal courts in article I, section 8 of the Constitution. Nothing in this Act shall be construed as an act of recognition of territorial sovereignty, or of prejudging any future diplomatic negotiations between Israel and the Palestinian Authority.
  